Appeal by plaintiff from an order granting respondents’ motions, pursuant to rules 112 and 113 of the Rules of Civil Practice, for judgment on the pleadings and for summary judgment, and from the judgment entered thereon. The action is based upon allegations of fraud and conspiracy, and the plaintiff demands equitable relief and damages. Order and judgment unanimously affirmed, with ten dollars costs and disbursements. No opinion. Present — Lazansky, P. J., Hagarty, Carswell, Johnston and Adel, JJ.